                                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                                                            86 Chambers Street
                                                            New York, New York 10007


                                                            July 7, 2021
VIA ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square                                                               7/14/2021
New York, NY 10007

        Re:      Kalarickal v. Denis McDonough 1, No. 20 Civ. 10249 (VSB)

Dear Judge Broderick:

         This Office represents defendant Denis McDonough, Secretary of the Department of
Veterans Affairs, in the above-referenced employment discrimination suit arising out of
Plaintiff’s employment at the Department of Veterans Affairs (“VA”). Defendant writes to
respectfully request that the Court stay the parties’ participation in the Court’s Mediation
Program.

        Plaintiff filed the complaint in this action on December 3, 2020. (Dkt. #1). On January
26, 2021, the Court referred the case to the Court’s Mediation Program. (Dkt. #8). On March
29, 2021, Defendant filed a motion to dismiss the Complaint (Dkt. #15-17).

         On June 24, 2021, pro bono counsel entered a notice of limited appearance for Plaintiff
(Dkt. #26-27), and on July 2, 2021 a mediator was assigned (Dkt. Entry at 7/2/2021). Also, on
July 2, 2021, the mediator reached out to counsel for the parties to schedule the mediation.

         Defendant respectfully requests that the Court stay the parties’ participation in the Court
Mediation Program until Defendant’s motion to dismiss is resolved. There is a strong likelihood
that the motion to dismiss will resolve this action in its entirety. Moreover, as set forth in the
Government’s motion papers, the Government’s position is that this action is wholly without
merit. Accordingly, at the present time, the undersigned is not in a position to recommend or
obtain authority for settlement of this action. Under these circumstances, Defendant does not
believe mediation would be fruitful for the parties before the motion to dismiss is resolved.

        A stay of mediation pending the resolution of a potentially dispositive motion would be
consistent with the usual practice in this District. In counseled employment discrimination cases,
for example, mediation would normally commence only after any motions to dismiss are


1
          Robert Wilkie, who was named as defendant in his capacity as Secretary of the Department of Veterans
Affairs, is no longer serving in that office. Secretary Denis McDonough, the current Secretary, was automatically
substituted as defendant pursuant to Federal Rule of Civil Procedure 25(d).
resolved and the defendant has filed an answer. See S.D.N.Y. Second Amended Standing
Administrative Order M10-468 (Oct. 1, 2015).

       I thank the Court for its consideration of this request.

                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                             By:       /s/ Tara Schwartz
                                                       TARA SCHWARTZ
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2633
                                                       Email: tara.schwartz@usdoj.gov


       cc: Alexander Kalarickal (via certified mail)

          Elyse Moy (via email and ECF)
          One Battery Park Plaza
          New York, NY 10004
          Phone (212) 574-1337
          Email: moy@sewkis.com

          Cody Hubbs (via email and ECF)
          One Battery Park Plaza
          New York, NY 10004
          Phone (212) 574-1683
          Email: hubbs@sewkis.com




                                                2
